Exhibit 10.1

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of January 1, 2017, by and between James L. Pokluda, III (the
“Executive”) and Houston Wire & Cable Company, a Delaware corporation (the
“Company”).

WHEREAS, Executive is currently an elected director of the Company and holds the
position of President and Chief Executive Officer; and

WHEREAS, the Company currently employs Executive pursuant to a certain Executive
Employment Agreement dated as of January 1, 2015, as amended as of June 3, 2016
(the “Prior Agreement”); and

WHEREAS, the Company and Executive desire to amend the Prior Agreement as herein
set forth to reflect certain mutually agreed changes to the terms and conditions
thereof; and

WHEREAS, for their mutual convenience, the Company and Executive desire to
restate the Prior Agreement, as so amended, in its entirety.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.                Capacities and Duties.

1.1              Title. The Executive hereby continues to be employed in the
capacity of President and Chief Executive Officer of the Company and of HWC Wire
& Cable Company. The Executive shall report directly to the Board of Directors
of the Company (the “Board”) and shall be subject to its supervision, control
and direction. The Executive will at all times abide by the Company’s personnel
policies in effect from time to time and will faithfully, industriously and to
the best of the Executive’s ability, experience and talents perform all of the
duties that may be required of and from the Executive by the Board pursuant to
the express and implied terms hereof, consistent with the Executive’s status as
the President and Chief Executive Officer of the Company and HWC Wire & Cable
Company.

1.2              Exclusive Services. During the Term, the Executive agrees to
devote his best efforts and full business time to rendering services to the
Company. The Executive is specifically restricted from being employed by any
other company, other than a Subsidiary or an Affiliate (each as defined below)
of the Company, while employed by the Company pursuant to this Agreement;
provided that the Executive’s service on boards of directors of other companies
in accordance with the Company’s Corporate Governance Guidelines, or on boards
of any civic, charitable, education or professional organizations, shall not be
considered employment in violation of this Section 1.2.

1.3              Election as Director. The Company shall use its best efforts to
cause the Executive to remain elected as a member of the Company’s Board of
Directors during the term of this Agreement. The Company and the Executive have
entered into an indemnification agreement substantially similar to the form of
agreement the Company has with the other members of the Board of Directors.




2.                Term. The term of this Agreement (the “Term”) shall commence
as of the date hereof and, unless terminated earlier as herein provided, shall
end on December 31, 2018, provided that on December 31, 2018 and each December
31 thereafter (each such December 31, an “Expiration Date”), the Term shall
automatically and without any action by either party be extended for an
additional period of one year, unless at least one year prior to any Expiration
Date either party notifies the other of its election not to extend the Term, in
which case the Term shall end on such Expiration Date, unless terminated earlier
as herein provided.

3.                Compensation and Benefits. For the Executive’s services
performed during the Term of this Agreement, the Company agrees to pay or
provide the Executive with the following:

3.1              Salary. An annual base salary (“Base Salary”) of $500,000, to
be paid according to the Company’s general payroll practices as in effect from
time to time. The Executive’s Base Salary will be subject to annual reviews and
increases (but not decreases) as approved by the Board and the Compensation
Committee of the Board.

3.2              Incentive Compensation Program. The Company shall pay the
Executive an annual bonus (“Incentive Bonus”) of up to 120% of his Base Salary
for each full fiscal year of the Company in which the Executive is employed by
the Company, based upon achievement of one or more performance measures
established for such fiscal year as described in this Section 3.2. A Target
amount, as well as Threshold and Maximum amounts, will be established for each
performance measure. Performance at the Target level for each performance
measure for a fiscal year shall entitle the Executive to an Incentive Bonus
equal to 80% of the Executive’s Base Salary for that fiscal year. Performance at
the Threshold level for each performance measure shall entitle the Executive to
an Incentive Bonus equal to 50% of the Incentive Bonus payable at the Target
level (i.e., 40% of the Executive’s Base Salary for that fiscal year), and
performance at or above the Maximum level for each performance measure shall
entitle the Executive to an Incentive Bonus equal to 150% of the Incentive Bonus
payable at Target (i.e., 120% of the Executive’s Base Salary for that fiscal
year). If the Company performs at a level that is between Threshold and Target,
or between Target and Maximum, for a performance measure, the portion of the
Incentive Bonus attributable to that performance measure shall be a percentage
of the Executive’s Base Salary for that fiscal year calculated on a straight
line basis between the percentages that would apply at those two levels. If
performance does not achieve the Threshold level for a performance measure in
any fiscal year, the Executive shall not be entitled to any portion of the
Incentive Bonus attributable to that performance measure for that fiscal year.
As used in this Section 3.2, “Base Salary” means the rate of Base Salary in
effect for a majority of that fiscal year (or, if no Base Salary rate was in
effect for a majority of such fiscal year, then a rate equal to the actual Base
Salary paid for that fiscal year). No later than 90 days after the beginning of
each fiscal year, the Board (or the Compensation Committee) and the Executive
shall mutually agree upon the performance measures for such fiscal year and
their relative weightings, which performance measures  will  be consistent  with
the  Company’s  business plan  approved by the  Board for such  fiscal year.
Except as provided for in this Agreement, the Company shall not be obligated to
pay any Incentive Bonus for any  fiscal  year  unless  the  Executive  is
 employed  by  the  Company  at  the  end  of  that  fiscal  year. The Executive
shall be paid the Incentive Bonus by March 15 of the year following the fiscal
year to which the Bonus relates, provided that if the audit of the Company and
its Subsidiaries is not completed by such date, payment shall be made within 60
days following the completion of the audit, but no later than December 31 of
such year.

 2 

 



3.3              Stock Plan. The Executive will participate in the Company’s
2006 Stock Plan (including any amended or successor plan, the “Stock Plan”). The
Executive will be eligible to receive awards of stock options, restricted stock,
performance stock units and/or restricted stock units during the Term in
accordance with the Company’s regular annual grant procedures.

3.4              Benefits. The Executive shall be entitled to receive all
benefits of employment generally available to the Company’s other executive
employees when and as such benefits, if any, become available and the Executive
becomes eligible for them, including any medical, dental, life and disability
insurance benefits, paid time off benefits, long-term incentive plan, stock
option plan, pension plan and/or profit-sharing plan; provided that the
Executive shall not participate in the Senior Management Bonus Program. The
Company has the right to amend or terminate any such benefit plans or programs.
The Executive shall be insured under the Company’s director and officer
indemnification policy.

3.5              Vacation. The Executive shall be entitled to four weeks of paid
vacation each year during the Term, which shall accrue each January 1 during the
Term. The Executive will use his reasonable efforts to schedule vacation periods
to minimize disruption of the Company’s business.

3.6              Vehicle Allowance. The Executive shall be entitled to
participate in the Company’s automobile policy as it applies to executive
employees.

3.7              Reimbursement of Expenses. The Company shall reimburse the
Executive for up to $5,000 in legal expenses incurred in connection with the
review and negotiation of this Agreement. The Company shall also reimburse the
Executive for any reasonable business expenses incurred by the Executive in the
ordinary course of the Company’s business in accordance with the Company’s
reimbursement policies then in effect. These expenses shall be substantiated by
invoices and receipts, to be submitted by the Executive within 30 days after
incurrence, and reimbursement shall be made by the Company within 60 days
following its receipt of all necessary documentation with respect to such
expenses.

4.                Termination of Employment.

4.1              For Cause or Other than for Good Reason or Disability. If,
prior to the expiration of the Term, the Company terminates the Executive’s
employment for Cause or the Executive terminates his employment  for  any
 reason  other  than  Good  Reason  or  Disability,  the  Company  shall  pay
 the  Executive  the unpaid Base Salary earned by the Executive through the date
of termination and any vacation pay, expense reimbursements and other cash
entitlements accrued by the Executive that are payable pursuant to the Company’s
policies as of such date. Such payment shall be made within 30 days of
termination or earlier if required by law. All unexercised stock options and all
outstanding restricted stock, performance stock units or restricted stock units
and other equity incentive compensation awards previously granted to the
Executive shall be exercisable, vest or be forfeited, as the case may be, in
accordance with the applicable agreement or award between the Company and the
Executive.

 3 

 



4.2              Without Cause or for Good Reason or Disability. If, prior to
the expiration of the Term, the Company terminates the Executive’s employment
without Cause, the Executive terminates his employment for Good Reason or the
Executive’s employment terminates due to Disability, the Executive shall be
entitled to receive:

(a)                The cash amounts described in Section 4.1 above.

(b)               Continuation of the Executive’s Base Salary as then in effect
for the 24-month period beginning on the date of such termination of employment,
payable in accordance with the Company’s payroll policy then in effect.

(c)                Two payments, each equal to the amount of the Incentive Bonus
paid to the Executive for the most recently completed fiscal year, the first
paid at the same time bonuses for the fiscal year in which termination occurs
are paid by the Company to other executive employees and the second paid at the
same time bonuses for the subsequent fiscal year are paid by the Company to
other executive employees.

(d)               Continuation of medical benefits under the Company’s group
health plan as in effect from time to time for the Executive and his spouse and
covered dependents for 36 months. Coverage during the first 18 months is subject
to the Executive’s timely payment of premiums at active employee rates for such
coverage and shall be concurrent with coverage under Title I, Part 6 of the
Employee Retirement Income Security Act of 1974 (“COBRA”), provided that the
Executive timely elects COBRA continuation coverage, and provided, further, that
if such premium subsidization results in adverse tax consequences for the
Company or the Executive, the Executive shall pay the entire premium for such
coverage and the Company shall reimburse the Executive monthly, on an after-tax
basis, for the cost of such coverage in excess of the active employee premium.
Coverage for the remainder of the 36-month continuation period is subject to the
Executive’s payment of the entire premium for such coverage. The medical
benefits provided under this Section shall terminate at such time that the
Executive and his spouse and covered dependents become eligible for medical
benefits under any other benefit plan or policy to the extent not prohibited by
COBRA.

(e)                Immediate vesting on the effective date of termination of the
Executive’s employment of any unvested portion of (i) the stock options granted
on December 20, 2011, the shares of restricted stock granted on December 20,
2011 and the shares of restricted stock granted on November 4, 2016, all of
which are scheduled to vest on December 31, 2017, (ii) the shares of restricted
stock granted on December 8, 2014, which are scheduled to vest on December 8,
2017, (iii) the shares of restricted stock granted on December 15, 2015, which
are scheduled to vest on December 31, 2017 and 2018, (iv) the shares of
restricted stock granted on December 19, 2016, which are scheduled to vest on
December 19, 2017, 2018 and 2019, (v) the shares of restricted stock granted on
January 30, 2017, which are scheduled to vest on January 30, 2018, December 19,
2018 and December 19, 2019, and (vi) the performance stock unit award granted on
January 31, 2017, which is scheduled to vest at the end of the performance
period on December 31, 2019 (collectively, the “Subject Awards”), provided that
the number of performance stock units payable pursuant to the Subject Award
described in (vi) shall be determined at the end of the performance period as if
the Executive’s employment had continued through such date. All other
unexercised stock options, outstanding restricted stock, performance stock units
or restricted stock units and equity incentive compensation awards granted to
the Executive shall be exercisable, vest or be forfeited, as the case may be, in
accordance with the applicable agreement or award between the Company and the
Executive.

 4 

 

 

4.3              Death. If prior to the expiration of the Term the Executive’s
employment terminates due to his death, the Executive’s estate shall be entitled
to receive:

(a)                The cash amounts described in Section 4.1 above.

(b)               A prorata payment of the Incentive Bonus that would have been
earned by the Executive had he remained employed through the end of the fiscal
year in which the termination occurs (determined on the basis of the number of
days of employment during such fiscal year), paid at the same time bonuses for
such fiscal year are paid by the Company to other executive employees.

(c)                Continuation of medical benefits under the Company’s group
health plan as in effect from time to time for the Executive’s surviving spouse
and covered dependents for 36 months pursuant to COBRA. Coverage during the
first 18 months is subject to the beneficiaries’ timely payment of premiums at
active employee rates for such coverage, provided that the beneficiary timely
elects COBRA continuation coverage, and provided, further, that if such premium
subsidization results in adverse tax consequences for the Company or the
beneficiary, the beneficiary shall pay the entire premium for such coverage and
the Company shall reimburse the beneficiary monthly, on an after-tax basis, for
the cost of such coverage in excess of the active employee premium. Coverage for
the remainder of the 36-month continuation period is subject to the
beneficiaries’ payment of the entire premium for such coverage. The medical
benefits provided under this Section shall terminate at such time that the
Executive’s surviving spouse and covered dependents become eligible for medical
benefits under any other benefit plan or policy to the extent not prohibited by
COBRA.

(d)               Immediate vesting on the effective date of termination of the
Executive’s employment of any unvested portion of the Subject Awards. All other
unexercised stock options, outstanding restricted stock, performance stock units
or restricted stock units and other equity incentive compensation awards
previously granted to the Executive shall be exercisable, vest or be forfeited,
as the case may be, in accordance with the applicable agreement or award between
the Company and the Executive.

4.4              Without Cause or for Good Reason Following a Change in Control.
If, prior to the expiration of the Term and within two years following a Change
in Control, the Company terminates the Executive’s employment without Cause
(other than for Disability) or the Executive terminates his employment for Good
Reason, the Executive shall be entitled to receive:

(a)                Within ten days after the date of termination, a lump-sum
payment equal to the sum of:

  (i)                 The cash amounts described in Section 4.1 above;

 5 

 





(ii)               Two times the Executive’s Base Salary as then in effect; and

(iii)             Two times the amount of the Incentive Bonus paid to the
Executive for the most recently completed fiscal year.

(b)               Continuation of medical benefits under the Company’s group
health plan as in effect from time to time for the Executive and his spouse and
covered dependents for 36 months. Coverage during the first 18 months is subject
to the Executive’s timely payment of premiums at active employee rates for such
coverage and shall be concurrent with coverage under COBRA, provided that the
Executive timely elects COBRA continuation coverage, and provided, further, that
if such premium subsidization results in adverse tax consequences for the
Company or the Executive, the Executive shall pay the entire premium for such
coverage and the Company shall reimburse the Executive monthly, on an after-tax
basis, for the cost of such coverage in excess of the active employee premium.
Coverage for the remainder of the 36-month continuation period is subject to the
Executive’s payment of the entire premium for such coverage. The medical
benefits provided under this Section shall terminate at such time that the
Executive and his spouse and covered dependents become eligible for medical
benefits under any other benefit plan or policy to the extent not prohibited by
COBRA.

(c)                   Immediate vesting on the effective date of termination of
the Executive’s employment of any unvested portion of the Subject Awards. All
other unexercised stock options, outstanding restricted stock, performance stock
units or restricted stock units and equity incentive compensation awards
previously granted to the Executive shall be exercisable, vest or be forfeited,
as the case may be, in accordance with the applicable agreement or award between
the Company and the Executive.

Notwithstanding the foregoing, in the event the Change in Control is not a
change in ownership or effective control within the meaning of Code Section 409A
(as defined in Section 13 below) and the regulations thereunder, payment of the
amounts described in Section 4.4(a)(ii) and 4.4(a)(iii) shall be paid over the
same time frame and in the same manner as the payments described in Section
4.2(b) and 4.2(c), respectively.

4.5              Entitlement to Benefits. Notwithstanding any other Section of
this Agreement, upon termination of the Executive’s employment, the Executive
shall be entitled to all vested benefits, vested stock-based awards, accrued and
unused vacation, return of personal effects, COBRA rights and other rights that
may not be waived or released as a matter of law, in addition to any other sums,
benefits, or rights which are provided for in this Agreement.

4.6              Release of Claims. The Executive agrees that, as a condition to
receiving benefits under this Section 4, the Executive will execute a general
release of claims in a form provided by the Company on the date of termination
of the Executive’s employment. If the Executive timely executes the release and
does not revoke the release, payments of any continued Base Salary shall begin
on the first payroll period occurring after the  55th  day  following  the
 Executive’s  termination  of  employment,  and  the  first  payment  shall
 include  amounts that would have been paid to the Executive in the interim had
employment continued. Any release executed by the Executive shall contain
exceptions to the release for (a) any existing right to indemnification,
contribution and a defense, (b) any directors and officers and general liability
insurance coverage of the Executive, (c) the Executive’s rights as a
shareholder, (d) all vested rights of the Executive, (e) the Executive’s right
to enforce this Agreement and (f) any rights which cannot be waived or released
as a matter of law.

 6 

 

 

4.7              No Offset. Subject to Section 6, there shall be no offset of
any kind to the payment of the severance benefits described in this Section 4.

4.8              Action Required to Terminate the Executive. Action by the
affirmative vote of a majority of the members of the Board, other than the
Executive, taken at a meeting of the Board or by written consent of the Board
shall be required for the Company to terminate the Executive’s employment.

4.9              Internal Revenue Code Section 280G. If (a) in connection with a
Change in Control, the Executive would be or is subject to an excise tax under
Section 4999 of the Internal Revenue Code (an “Excise Tax”) with respect to any
cash, benefits or other property received, or any acceleration of vesting of any
benefit or award (the “Change in Control Benefits”), and (b) (i) the total net
after-tax value of the Change in Control Benefits to the Executive (taking into
account federal, state and local income and employment taxes and the Excise Tax)
is less than (ii) the total net after-tax value of the Change in Control
Benefits (taking into account federal, state and local income and employment
taxes and the Excise Tax) reduced to the largest amount payable without
triggering the imposition of any Excise Tax, then the Change in Control Benefits
payable under this Agreement shall be reduced to the amount described in
(b)(ii). No later than 30 days after the date of the Change in Control, a
nationally recognized accounting firm selected by the Company shall make a
determination as to whether any Excise Tax would be reported with respect to the
Change in Control Benefits and, if so, the amounts described in each of (b)(i)
and (b)(ii) above. If a reduction to the Change in Control Benefits is
necessary, the Executive shall determine the Change in Control Benefits to be
reduced, and the Company shall provide the Executive with such information as is
necessary to make such determination.  The Company and the Executive shall
furnish to the accounting firm such information and documents as the accounting
firm may reasonably request in order to make a determination under this Section
4.9. The Company shall be responsible for all fees and expenses connected with
the determinations by the accounting firm pursuant to this Section 4.9. The
Executive agrees to notify the Company in the event of any audit or other
proceeding by the Internal Revenue Service or any taxing authority in which the
Internal Revenue Service or other taxing authority asserts that any Excise Tax
should be assessed against the Executive and to cooperate with the Company in
contesting any such proposed assessment with respect to such Excise Tax.

4.10          Definitions of Terms Used in Section 4.

(a)                Cause. “Cause” shall exist if there is (i) a material neglect
by the Executive of his assigned duties, which includes any failure to follow
the written direction of the Board or to comply with the Company’s code of
ethics or written policies, or repeated refusal by the Executive to perform his
assigned duties, in each case other than by reason of Disability, which
continues for 30 days following receipt of written notice from the Board; (ii)
the commission by the Executive of any act of fraud or embezzlement  against
 Company  or  any  of  its  Affiliates  or  the  commission of any felony or act
involving dishonesty; (iii) the commission by the Executive of any act of moral
turpitude which actually causes financial harm to the Company or any of its
Affiliates; (iv) a material breach by the Executive of the terms of Section 5.1
of this Agreement or any other confidentiality or non-disclosure agreement of
the Executive with the Company; or (v) the Executive’s commencement of
employment with another company while he is an employee of the Company without
the prior consent of the Board.

 7 

 

 

(b)               Change in Control. “Change in Control” shall have the meaning
set forth in the Stock Plan, as in effect on the date of this Agreement.

(c)                Disability. “Disability” means, in the sole judgment of the
Board, the Executive’s inability to engage in any substantial gainful activity
by reason of any medically-determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

(d)               Good Reason. “For Good Reason” shall mean voluntary
termination of this Agreement by the Executive if, without the prior written
consent of the Executive: (i) the Company relocates its principal executive
offices to a location outside the Houston, Texas metropolitan area, (ii) the
Company effects a change in the Executive’s responsibilities, duties, authority,
position, title or reporting relationships that constitutes a material reduction
in any such responsibilities, duties, authority, position, title or reporting
relationships from those contemplated by this Agreement; (iii) the Company
materially reduces the Executive’s Base Salary (as defined or subsequently
increased pursuant to Section 3.1), adversely affects the Executive’s
participation in or reduces the Executive’s benefit under any benefit plan of
the Company in which the Executive is participating in a manner that is
materially adverse to the Executive, or fails to pay or provide the
compensation, benefits or other amounts contemplated by this Agreement or any
other agreement with the Executive; or (iv) there occurs any other material
breach by the Company of this Agreement (other than Section 1.3 following a
Change in Control) or any such other agreement; provided, however, that
termination for Good Reason by the Executive shall not be permitted unless (x)
the Executive has given the Company at least 30 days’ prior written notice that
he has a basis for a termination for Good Reason, which notice shall specify the
facts and circumstances constituting Good Reason, and (y) the Company has not
remedied such facts and circumstances constituting Good Reason within such
30-day period. Notwithstanding the foregoing, the reduction in or loss of
certain responsibilities and duties (including being a member of the Company’s
Board of Directors and those responsibilities associated with the Company’s
being publicly owned) in connection with a Change in Control shall not
constitute “Good Reason” under clause (ii) above as long as the Executive’s
responsibilities, duties, authority, position, title and reporting relationships
following the Change in Control are otherwise consistent with serving as
President and Chief Executive Officer of the Company.

5.                Restrictive Covenants.

5.1              Confidential and Proprietary Information.

(a)                During the Term and for a period of two years following the
date of termination of the Executive’s employment with the Company (except as to
trade secrets, which shall not be disclosed at any time), the Executive
acknowledges that he has as of the date of this Agreement, and will continue to
have, access to and use of Confidential and Proprietary Information and agrees
that he will not, either directly or indirectly, and he will not permit any
Covered Entity which is Controlled by the Executive to,

 8 

 

 

either directly or indirectly, divulge to any Person or use any of the
Confidential and Proprietary Information, except as required in connection with
the performance of the Executive’s duties to the Company. The Executive and each
Covered Entity (and if deceased, his personal representative) shall promptly,
following a request therefor from the Company, return to the Company, without
retaining copies, all tangible items (including electronic data storage devices)
which are or which contain Confidential and Proprietary Information.

(b)               Nothing herein shall prohibit the Executive from reporting a
suspected violation of law to any governmental or regulatory agency and
cooperating with such agency, or from receiving a monetary recovery for
information provided to such agency; from testifying truthfully under oath
pursuant to subpoena or other legal process; or from making disclosures that are
otherwise protected under applicable law or regulation. However, if the
Executive is required by subpoena or other legal process to disclose
Confidential and Proprietary Information, the Executive first shall notify the
Company promptly upon receipt of the subpoena or other notice, unless otherwise
required by law.

5.2              Non-Competition; Non-Solicitation; No Disparagement. The
Executive acknowledges and agrees that: (i) through his continuing services to
the Company, he will learn valuable trade secrets and other Confidential and
Proprietary Information relating to the Company’s businesses; (ii) the
Executive’s services to the Company are unique in nature, and (iii) the Company
would be irreparably damaged if the Executive were to provide services to any
Person in violation of the restrictions contained in this Agreement.
Accordingly, as an inducement to the Company to enter into this Agreement, the
Executive agrees that except in the Executive’s capacity as an employee of the
Company, neither the Executive nor any Covered Entity shall directly or
indirectly, without the prior written consent of the Company (which may be
withheld in its sole discretion), during the Restriction Period:

(a)                engage or participate in, anywhere in the Territory (as
defined below), as an employee, owner, partner, shareholder, officer, director,
member, manager, advisor, consultant, lender, lessor, agent or (without
limitation by the specific enumeration of the foregoing) otherwise, or permit
his name to be used by or render services of any type for, any Competing
Business (as defined below) or any Person developing a Competing Business;
provided, however, that nothing in this Agreement shall prevent the Executive
from acquiring or owning, but solely as a passive investment, up to five percent
of any class of voting securities registered under the Securities Exchange Act
of 1934, as amended, of any issuer engaged in a Competing Business;

(b)               take any action which could reasonably be expected to divert
from the Company any opportunity which would be within the scope of the
Company’s business;

(c)                solicit or attempt to solicit any Person who is or has been
(A) a customer of the Company at any time within one year prior to the date of
termination of the Executive’s employment to purchase any product or service
which may be provided by the Company, or (B) a customer, supplier, licensor,
licensee or other business relation conducting business with the Company at any
time within one year prior to the date of termination of the Executive’s
employment, to cease doing business with, or to alter or limit its business
relationship with, the Company;

 9 

 



(d)               solicit, attempt to solicit, or assist anyone else to solicit
any Business Associate (as defined below) to terminate his, her or its
association with the Company;

(e)                recruit, solicit, hire or otherwise retain the services of
any Business Associate, whether on a full-time basis, part-time basis or
otherwise and whether as an employee, independent contractor, consultant,
advisor or in another capacity; or

(f)                make (or cause to be made) to any Person any knowingly
disparaging, derogatory or other negative statement about the Company or any of
its officers, directors, employees or agents.

5.3              Protection of and Rights to Intellectual Property. All
Intellectual Property developed by the Executive during the Term shall be the
sole and exclusive property of the Company, without further compensation. Any
Intellectual Property based upon Confidential and Proprietary Information and
developed at any time either during or following the Term shall be the property
of the Company. The Executive shall assign to the Company or its designees, the
entire right, title and interest in said Intellectual Property. The Executive
shall, at the Company’s request and expense, make applications for domestic or
foreign patents, execute all documents necessary thereto, assist in securing,
defending or enforcing any such title and right thereto, and assist the Company
in any other claims or litigation involving said Intellectual Property.
Consistent with applicable law, the Company acknowledges that no provision in
this Agreement is intended to require assignment of any of the Executive’s
rights in an invention if no equipment, supplies, facilities, or trade secret
information of the Company was used, and the invention was developed entirely on
the Executive’s own time, unless the invention relates to the Business or to the
Company’s current or demonstrably anticipated business, research or development,
or the invention results from any work performed by the Executive for the
Company.

5.4              Specific Performance. The Executive agrees that any violation
by him of Sections 5.1, 5.2 or 5.3 of this Agreement would be highly injurious
to the Company and would cause irreparable harm to the Company. By reason of the
foregoing, the Executive consents and agrees that if he violates any provision
of Sections 5.1, 5.2 or 5.3 of this Agreement, the Company shall be entitled, in
addition to any other rights and remedies that it may have, to apply to any
court of competent jurisdiction in Houston, Texas for specific performance
and/or injunctive or other equitable relief in order to enforce, or prevent any
continuing violation of, the provisions of such Sections 5.1, 5.2 and 5.3. The
Executive also recognizes that the territorial, time and scope limitations set
forth in  Sections 5.1 and 5.2, as applicable, are  reasonable and are properly
 required for the protection of the Company, and, in the event that any such
territorial, time or scope limitation is deemed to be unreasonable by a court of
competent jurisdiction, the Company and the Executive agree, and the Executive
submits, to the reduction of any or all of said territorial, time or scope
limitations to such an area, period or scope as said court shall deem reasonable
under the circumstances. If such partial enforcement is not possible, then to
the extent permitted by law, the provision shall be deemed severed, and the
remaining provisions of this Agreement shall remain in full force and effect. If
any covenant in Section 5.1 or 5.2 is breached, then (to the extent permitted by
law) the Restricted Period with respect to such covenant shall be extended by
the number of days during which such breach exists.

 10 

 



5.5              Impact of Breach of Section 5 on Certain Payments. The
Executive agrees that the payment of any compensation or benefits pursuant to
Section 4.2 or 4.4 is conditioned on the Executive’s compliance with the
provisions of Sections 5.1, 5.2 and 5.3.

5.6              Definitions of Terms Used in Section 5.

(a)                Affiliate. An “Affiliate” of a Person is another Person that
Controls, is Controlled by or is under common Control with such first Person.

(b)               Business Associate. “Business Associate” means any employee,
representative, consultant or agent of the Company who is acting in such
capacity as of the date hereof or has acted in such capacity at any time within
the 12 month period immediately preceding the date of hire, recruitment,
solicitation or retention by the Executive or a Covered Entity.

(c)                Competing Business. A “Competing Business” means a business
which is, in whole or in part, directly or indirectly, competitive with the
business of the Company as conducted at the time of enforcement of Section 5.2
(if such enforcement occurs prior to the termination of the Executive’s
employment) or at the time of the termination of the Executive’s employment (if
enforcement of Section 5.2 occurs at or following such time) or under
development at either such time, as the case may be, and expected to be
introduced or undertaken within one year following such date of enforcement.
Without limiting the generality of the foregoing sentence, the term Competing
Business shall include the business of the Company.

(d)               Confidential and Proprietary Information. “Confidential and
Proprietary Information” means all non-public competitively sensitive
information in any form whatsoever, tangible or intangible, pertaining in any
manner to the business of the Company or any Affiliate of the Company, or to the
Company’s clients, consultants or business associates, unless the information is
or becomes publicly known through lawful means (other than disclosure by the
Executive, unless such disclosure by the Executive is made in good faith in the
course of performing the Executive’s duties under this Agreement, or with the
express written consent of the Board of Directors).

(e)                Control. “Control” means (i) in the case of corporate
entities, direct or indirect ownership of more than 50% of the stock or
participating assets entitled to vote for the election of directors; and (ii) in
the case of non-corporate entities (such as individuals, limited liability
companies, partnerships or limited partnerships), either (A) direct or indirect
ownership of more than fifty percent 50% of the equity interest or (B) the power
to direct the management and policies of the noncorporate entity.

(f)                Covered Entity. “Covered Entity” means every Affiliate of the
Executive, and every Person in which the Executive has invested (whether through
debt or equity securities), or to which the Executive has contributed any
capital or made any advances, or in which any Affiliate of the Executive has an
ownership interest or profit sharing percentage, or a firm from which the
Executive or any Affiliate of the Executive receives or is entitled to receive
income, compensation or consulting fees, or in which  the  Executive  or any
 Affiliate of the Executive has an interest as a lender (other than solely as a

 11 

 



trade creditor for the sale of goods or provision of services that do not
otherwise violate the provisions of this Agreement). The agreements of the
Executive contained herein specifically apply to each Person which is presently
a Covered Entity or which becomes a Covered Entity subsequent to the date of
this Agreement. Notwithstanding the foregoing, nothing contained in this
Agreement prohibits the Executive or any Affiliate of the Executive from owning
less than five percent of any class of voting securities registered under the
Securities Exchange Act of 1934, as amended, of any issuer, and no such issuer
shall be considered a Covered Entity solely by virtue of such ownership or the
incidents thereof. Further notwithstanding anything contained in the foregoing
provisions to the contrary, the term “Covered Entity” shall not include the
Company, any Subsidiary of the Company, or any Affiliate of the Company or any
such Subsidiary.

(g)               Engage. To “engage” in a business means (i) to render services
in (or with respect to) the Territory for that business, or (ii to own, manage,
operate or control (or participate in the ownership, management, operation or
control of) an enterprise engaged in that business in (or with respect to) the
Territory.

(h)               Intellectual Property. “Intellectual Property” means all
discoveries, inventions, improvements, computer programs, formulas, ideas,
devices, writings or other intellectual property (including any notes, records,
reports, sketches, plans, memoranda and other tangible information relating to
such Intellectual Property), whether or not subject to protection under the
patent or copyright laws, which the Executive shall conceive solely or jointly
with others, in the course of, or within the scope of employment, or which
relates directly to the business of the Company or its actual or anticipated
research and development, or which was conceived or created using the Company’s
materials or facilities, whether during or after working hours.

(i)                 Person. “Person” means any individual, partnership, limited
partnership, corporation, limited liability company, association, joint stock
company, trust, joint venture, unincorporated organization or any other entity.

(j)                 Restriction Period. “Restriction Period” shall mean the
period commencing on the date hereof and continuing during the Executive’s
employment with the Company and for a period of one year (two years in the event
the Executive is entitled to continuation of Base Salary under Section 4.2(b))
following the date of termination of the Executive’s employment with the
Company.

(k)               Solicit. To “solicit” means to encourage or induce, or to take
any action that is intended or calculated to encourage or induce, or which is
reasonably likely to result in encouragement or inducement.

(l)                 Subsidiary. “Subsidiary” shall mean any Person which is
Controlled, directly or indirectly, by the Company, including through the
ownership of stock or other interests in one or more other business enterprises
which are connected with the Company.

(m)             Territory. “Territory” means the United States of America.

 12 

 



6.                  Recoupment. All incentive compensation paid under this
Agreement shall be subject to the Company’s Incentive Compensation Recoupment
Policy, as from time to time in effect.

7.                  Withholding. The Executive authorizes the Company to make
any and all applicable withholdings of federal and state taxes and other items
the Company may be required to deduct, as such items may exist under this
Agreement or otherwise from time to time.

8.                  Successors and Assigns. This Agreement is intended to bind
and inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns, except that the Executive shall
not have any right to assign or otherwise transfer this Agreement, or any of the
Executive’s rights, duties or any other interest herein, to any party without
the prior written consent of the Company, and any such purported assignment
shall be null and void.

9.                  Survival of Rights and Obligations. The rights and
obligations of the parties as stated herein shall survive the termination of
this Agreement.

10.              Entire Agreement. This Agreement sets forth the parties’ sole
and entire agreement regarding the subject matter hereof and supersedes any and
all other agreements, statements and representations of the parties, including
but not limited to any employment agreement or other agreement regarding the
Executive’s compensation or terms of employment entered into prior to the date
hereof. Notwithstanding the foregoing, benefits provided under the Company’s
employee benefit plans, including any awards granted under the Stock Plan, will
be subject to the terms and conditions of the relevant plans and, where
applicable, award agreements.

11.              Modifications or Waivers. The terms and provisions of this
Agreement may be modified or amended only by a written instrument executed by
each of the parties hereto, and compliance with the terms and provisions hereof
may be waived only by a written instrument executed by each party entitled to
the benefits thereof. No failure or delay on the part of any party in exercising
any right, power, or privilege granted hereunder shall constitute a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege granted hereunder.

12.              Governing Law. This Agreement shall be governed pursuant to
federal law, as applicable or the laws of the State of Texas, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Texas.

13.              Internal Revenue Code Section 409A. If at the time of the
Executive’s termination of employment for reasons other than death he is a
“specified employee” (as such term is defined and determined in accordance with
the procedures set forth in Treas. Reg. §1.409A-1(i)), any amounts payable to
the Executive pursuant to this Agreement that are subject to Section 409A of the
Internal Revenue Code (“Code Section 409A”) shall not be paid or commence to be
paid until six months following the Employee’s termination of employment or, if
earlier, the Employee’s subsequent death. Each cash payment made pursuant to
Section 4 shall be considered a separate payment for purposes of Code Section
409A. This Agreement is to be construed and interpreted in a manner consistent
with Code Section 409A, and the parties hereto agree to amend this Agreement as
necessary to avoid the imposition of penalty taxes under Code Section 409A
against the Executive. No payment required to be made hereunder shall be
accelerated or deferred by the Company or the Executive in a manner that would
subject such payment to any excise tax under Code Section 409A.

 13 

 



14.            Severability. If any part, clause or condition of this Agreement
is held to be partially or wholly invalid, unenforceable or inoperative for any
reason whatsoever, such shall not affect any other provision or portion hereof,
which shall continue to be effective as though such invalid, unenforceable or
inoperative part, clause or condition had not been made. If any provision, or
its application to any Person or circumstance, is held by a court of competent
jurisdiction or an arbitrator pursuant to Section 18 hereof to be invalid or
unenforceable, the court or the arbitrator is empowered to and shall modify any
such provision so as to be enforceable. All remaining provisions shall remain
valid and enforceable.

15.            Interpretation.

15.1          Section Headings. The section and subsection heading of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.

15.2          Gender and Number. Whenever required by the context, the singular
shall include the plural, the plural shall include the singular, and the
masculine gender shall include the neuter and feminine genders and vice versa.

16.            Notices. All notices and other communications under or in
connection with this Agreement shall be in writing and shall be deemed given (a)
if delivered personally, upon delivery, (b) if delivered by registered or
certified mail (return receipt requested), upon the earlier of actual delivery
or three days after being mailed, (c) if given by overnight courier with receipt
acknowledgment requested, the next business day following the date sent, or (d)
if given by telecopy, upon confirmation of transmission by telecopy, in each
case to the parties at the following addresses:

To the Company:

Houston Wire & Cable Company

10201 North Loop East

Houston, TX 77029

Facsimile: (713) 609-2168

Attention: Chairman of the Board

with a copy to:

Schiff Hardin LLP

6600 Sears Tower

Chicago, Illinois 60606

Facsimile: (312) 258-5600

Attention: Robert Minkus

To the Executive:

James L. Pokluda III

At the most recent address on file with the Company

 

 

 14 

 

 

17.              Joint Preparation. Each of the parties to this Agreement has
negotiated it at length, and has had the opportunity to consult with and be
represented by its or his own competent counsel. This Agreement is therefore
deemed to have been jointly prepared by the parties and any uncertainty or
ambiguity existing in it shall not be interpreted against any party, but rather
shall be interpreted according to the rules generally governing the
interpretation of contracts.

18.              Mediation and Arbitration. If requested by the Company or the
Executive, any unresolved controversy or claim arising from or related to this
Agreement or breach hereof shall be resolved by use of mediation initially, and
if that fails to resolve the matter, by arbitration. Mediation shall be in
Houston, Texas, before one mediator qualified in mediation of employment matters
agreed upon by the parties, or if no agreement on a mediator is reached, before
a mediator chosen according to the American Arbitration Association (“AAA”)
National Rules for the Resolution of Employment Disputes, specifically the
Employment Mediation Rules. There shall be only one mediator. The parties will
use best efforts to obtain a mediator and complete the mediation within 30 days
from the date of request for mediation. If the mediation has not been completed
within 45 days from the date of request for mediation, any party may, by notice
to all other parties and the AAA, forego mediation and move directly to
arbitration under the AAA National Rules for the Resolution of Employment
Disputes; provided, however, that such arbitration shall be before three
arbitrators, not one, and shall be in Houston, Texas. Also, by written agreement
signed by the Company and the Executive, the parties hereto may agree to forego
mediation, may make any agreement regarding scheduling of the mediation or the
arbitration process, discovery or hearing, which agreement shall be binding on
the mediator or arbitrator, despite any AAA rule to the contrary. In any
arbitration, if the Executive is the prevailing party, the Company shall pay all
reasonable attorney’s fees of the Executive, as well as the expenses and
administrative fees related to the arbitration. If the Company is the prevailing
party at the arbitration, each party shall pay its own attorney’s fees and
expenses and its share of the administrative fees and expenses related to the
arbitration. Notwithstanding the foregoing provisions of this Section 18, (a)
the parties are not required to arbitrate any issue for which injunctive relief
is sought by any party hereto, (b) all parties may seek injunctive relief in any
federal or state court having jurisdiction located in Harris County, Texas, and
(c) claims of worker’s compensation and unemployment compensation shall not be
subject to arbitration under this Agreement.

19.              Cooperation and Further Actions. The parties agree to perform
any and all acts and to execute and deliver any and all documents necessary or
convenient to carry out the terms of this Agreement.

20.              Counterparts. This Agreement may be executed in two or more
counterparts, including electronically transmitted counterparts, each of which
shall be deemed an original and all of which shall be considered one and the
same instrument.

[Signature page follows]

 15 

 



IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Agreement on March 24, 2017,
effective as of January 1, 2017.

  EXECUTIVE           /s/ James L. Pokluda III   James L. Pokluda III          
HOUSTON WIRE & CABLE COMPANY           By: /s/ William H. Sheffield  
    William H. Sheffield       Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16